                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7
                                         BYRON CHAPMAN,
                                   8                                                          Case No. 5:16-cv-02893-EJD
                                                          Plaintiff,
                                   9                                                          ORDER GRANTING IN PART
                                                   v.                                         PLAINTIFF’S MOTION FOR
                                  10                                                          ATTORNEY’S FEES AND COSTS
                                         NJ PROPERTIES INC.,
                                  11                                                          Re: Dkt. No. 149
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13      I.        INTRODUCTION

                                  14            A few days before trial was scheduled to commence, Plaintiff and Defendant NJ Properties

                                  15   Inc. (“NJ Properties”) reached a settlement. Dkt. No. 110. Presently before the court is Plaintiff’s

                                  16   motion for attorney’s fees and costs. Plaintiff requests fees and costs as follows: $89,475.00 in

                                  17   fees for counsel Thomas E. Frankovich; $15,190.00 in fees for counsel Amanda Lockhart;

                                  18   $619.50 in costs; $3435.92 in litigation expenses; and $9,225.00 in additional fees for preparing

                                  19   the reply to Defendant’s opposition to the instant motion, for a total request of $117,945.42. For

                                  20   the reasons set forth below, the court will grant Plaintiff’s motion in part.

                                  21      II.      BACKGROUND

                                  22            This is an action for discrimination based upon Defendants’ alleged failure to comply with

                                  23   the Americans with Disability Act of 1990 (ADA), the Unruh Civil Rights Act, the California

                                  24   Health & Safety Code, and the California Disabled Persons Act, all of which relate to the denial of

                                  25   access to a place of public accommodation.

                                  26            Plaintiff, a person with physical disabilities as defined by the applicable state and federal

                                  27
                                       Case No.: 5:16-cv-02893-EJD
                                  28   ORDER GRANTING IN PART PLAINTIFF’S MOTION FOR ATTORNEY’S FEES AND
                                       COSTS
                                                                          1
                                   1   law, visited Mundo’s Café, a place of public accommodation located in Monterey, California,

                                   2   where he encountered architectural barriers to access. Defendant NJ Properties is alleged to be the

                                   3   owner of the subject property.

                                   4          After the parties submitted their pretrial materials and the court had concluded the pretrial

                                   5   conference, Plaintiff and NJ Properties settled. The terms of the settlement were placed on the

                                   6   record. Plaintiff’s counsel stated that the settlement was by and between Plaintiff and NJ

                                   7   Properties, Rakesh S. Panchal and Manisah R. Panchal, and covered all claims for equitable relief

                                   8   and monetary damages. Tr. 63. Plaintiff’s counsel also stated that the settlement excluded

                                   9   attorney’s fees and costs, “which will be subject to a fee application.” Tr. 63. The settlement

                                  10   requires the remedial work and payments as follows:

                                  11                   THE DEFENDANTS WILL PROVIDE 5 PERCENT DINING
                                                      FACILITY, WHICH IS ONE TABLE THAT IS INTERIOR, ONE
                                  12                  EXTERIOR TABLE, WHICH IS 5 PERCENT DINING
Northern District of California
 United States District Court




                                                      REQUIREMENT;
                                  13
                                                       LOWER OF THE SERVICE COUNTERS TO 34 INCHES
                                  14                  MEASURED FROM THE SURFACE OF THE FLOOR TO THE
                                                      TOP OF THE COUNTER;
                                  15
                                                       THEY'LL INSTALL TWO 10 INCH KICK PLATES ON THE
                                  16                  FRAMES OF THE METAL DOORS, ONE ON THE OUTSIDE
                                                      AND ONE ON THE INSIDE; AND,
                                  17
                                                       THEY WILL PROVIDE AN ACCESSIBLE ROUTE OF
                                  18                  TRAVEL FROM THE PUBLIC SIDEWALK TO THE BASE OF
                                                      THE RAMP THAT LEADS INTO THE ENTRANCE INTO
                                  19                  MUNDO'S CAFE.
                                  20                   PART OF THAT ACCESSIBLE ROUTE WILL REQUIRE
                                                      CONNECTING TO THE BASE OF THE RAMP. THAT WILL BE
                                  21                  APPROXIMATELY 36 INCHES IN WIDTH OR WIDER.
                                  22                   DOOR PRESSURE WILL BE REDUCED TO 5 POUNDS OR
                                                      LESS. THE COMPLETION DATE WOULD BE ON OR BEFORE
                                  23                  JUNE THE 15TH, 2019. THEY'LL ALSO PAY THE -- IN
                                                      DAMAGES THE SUM OF $20,000; $5,000 TO BE PAID ON OR
                                  24                  BEFORE DECEMBER THE 15TH, 2018.
                                  25                   THE BALANCE OF $15,000 WILL BE SECURED BY A
                                                      DEFAULT JUDGMENT WHICH WOULD NOT BE FILED
                                  26                  UNLESS THERE IS A DEFAULT IN THE PAYMENTS.
                                  27
                                       Case No.: 5:16-cv-02893-EJD
                                  28   ORDER GRANTING IN PART PLAINTIFF’S MOTION FOR ATTORNEY’S FEES AND
                                       COSTS
                                                                          2
                                                         THE PAYMENTS WOULD BE 15 PAYMENTS
                                   1                    COMMENCING ON JANUARY THE 15TH, 2019, FOR 15
                                                        STRAIGHT MONTHS.
                                   2
                                                         IN THE EVENT THAT THERE IS A DEFAULT IN
                                   3                    PAYMENTS, THE DEFENDANT -- THE PARTIES WILL HAVE
                                                        TEN DAYS IN WHICH TO CURE. NOTICE WILL BE SENT TO
                                   4                    THEIR COUNSEL THAT THEY'RE IN DEFAULT.
                                   5                      IF IN FACT THEY DEFAULT, THEN PLAINTIFF MAY FILE
                                                        THE DEFAULT JUDGMENT AND THE DEFAULT JUDGMENT
                                   6                    IS SUBJECT TO 10 PERCENT PER ANNUM AND
                                                        REASONABLE ATTORNEY'S FEES IF IT HAS TO PROCEED
                                   7                    TO COLLECTING.
                                   8   Tr. 63-64.

                                   9      III.      DISCUSSION

                                  10             The ADA permits the “prevailing party” to seek attorneys' fees and costs. 42 U.S.C. §

                                  11   12205. “The Supreme Court has held that a prevailing plaintiff under a statute so worded ‘should

                                  12   ordinarily recover an attorney’s fee unless special circumstances would render such an award
Northern District of California
 United States District Court




                                  13   unjust.’” Barrios v. Cal. Interscholastic Fed’n, 277 F.3d 1128, 1134 (9th Cir. 2002)

                                  14   (quoting Hensley v. Eckerhart, 461 U.S. 424, 429 (1983) (citation and internal quotation marks

                                  15   omitted)). California Civil Code sections 52, 54.3 and 55 also authorize fees to the prevailing or

                                  16   successful party.

                                  17             In cases where fees are authorized under federal law, district courts apply a two-step

                                  18   process to calculate the appropriate fee award. See Fisher v. SJB–P.D., Inc., 214 F.3d 1115, 1119

                                  19   (9th Cir. 2000). First, the court calculates the “lodestar” by multiplying the number of hours

                                  20   reasonably expended on the litigation by a reasonable hourly rate. Grove v. Wells Fargo Fin. Cal.,

                                  21   Inc., 606 F.3d 577, 582 (9th Cir. 2010); Anatoninetti v. Chipotle Mexican Grill, Inc., 643 F.3d

                                  22   1165, 1176 (9th Cir. 2010). Second, the district court may adjust the lodestar figure based upon

                                  23   the factors listed in Kerr v. Screen Extras Guild, Inc., 526 F.2d 67, 69–70 (9th Cir. 1975) that are

                                  24   not already accounted for in the initial lodestar calculation. Intel Corp. v. Terabyte Int'l, Inc., 6

                                  25   F.3d 614, 622 (9th Cir. 1993). The Kerr factors are: (1) the time and labor required; (2) the

                                  26   novelty and difficulty of the questions involved; (3) the skill required to perform the legal services

                                  27
                                       Case No.: 5:16-cv-02893-EJD
                                  28   ORDER GRANTING IN PART PLAINTIFF’S MOTION FOR ATTORNEY’S FEES AND
                                       COSTS
                                                                          3
                                   1   properly; (4) the preclusion of other employment by the attorney due to acceptance of the case; (5)

                                   2   the customary fee; (6) whether the fee is fixed or contingent; (7) time limitations imposed by the

                                   3   client or the circumstances; (8) the amount involved and the results obtained; (9) the experience,

                                   4   reputation, and ability of the attorneys; (10) the “undesirability” of the case; (11) the nature and

                                   5   length of the professional relationship with the client; and (12) awards in similar cases. Kerr, 526

                                   6   F.2d at 70. A “strong presumption” exists that the lodestar figure represents a “reasonable fee,”

                                   7   and therefore, it should only be enhanced or reduced in “rare and exceptional cases.” Pa. v. Del.

                                   8   Valley Citizens’ Council for Clean Air, 478 U.S. 546, 565 (1986) (internal quotations omitted).

                                   9          A.    Prevailing Party Status
                                  10          “[A] plaintiff ‘prevails’ when actual relief on the merits of his claim materially alters the

                                  11   legal relationship between the parties by modifying the defendant's behavior in a way that directly

                                  12   benefits the plaintiff.” Fischer v. SJB-P.D. Inc., 214 F.3d 1115, 1118 (9th Cir. 2000) (quoting
Northern District of California
 United States District Court




                                  13   Farrar v. Hobby, 506 U.S. 103, 111-12 (1992)). “[A] material alteration of the legal relationship

                                  14   occurs [when] the plaintiff becomes entitled to enforce a judgment, consent decree, or settlement

                                  15   against the defendant.” Farrar, 506 U.S. at 113. “In these situations, the legal relationship is

                                  16   altered because the plaintiff can force the defendant to do something he otherwise would not have

                                  17   to do.” Fischer, 214 F.3d at 1118.

                                  18          Here, the settlement agreement requires certain architectural changes to the subject

                                  19   property and payments to Plaintiff. As such, the settlement agreement materially altered the legal

                                  20   relationship between the parties: NP Properties and the Panchals “[are] required to do something

                                  21   directly benefitting [Plaintiff] that they otherwise would not have had to do.” Id. Accordingly,

                                  22   Plaintiff is the prevailing party under Fischer.

                                  23          Defendant contends that Plaintiff is not the prevailing party, citing Buckhannon Bd. and

                                  24   CareHome, Inc. v. W. Va. Dept. of Health and Human Res., 532 U.S. 598 (2001), which was

                                  25   decided after Fischer. In Buckhannon, petitioners requested fees as the “prevailing party” under

                                  26   the ADA and the Fair Housing Amendments Act of 1988 (“FHAA”). Petitioners argued that they

                                  27
                                       Case No.: 5:16-cv-02893-EJD
                                  28   ORDER GRANTING IN PART PLAINTIFF’S MOTION FOR ATTORNEY’S FEES AND
                                       COSTS
                                                                          4
                                   1   were entitled to fees under the “catalyst theory,” whereby a party is considered a “prevailing

                                   2   party” so long as the party “achieves the desired result because the lawsuit brought about a

                                   3   voluntary change in the defendant’s conduct” Id. at 601. The Supreme Court eliminated the

                                   4   “catalyst theory” as a basis for the award of attorneys’ fees under the ADA and the FHAA,

                                   5   reasoning that the Court’s precedents counseled against holding that the term “prevailing party”

                                   6   authorizes an award of fees without a corresponding alteration in the legal relationship of the

                                   7   parties. Id. at 610. The Court specified that a judgment on the merits and “settlement agreements

                                   8   enforced through a consent decree” create “the material alteration of the legal relationship of the

                                   9   parties” necessary to permit an award of attorney’s fees. Id. at 604. The Court opined that a legal

                                  10   change, rather than a voluntary change, in the relationship of the parties is required. Id. at 605.

                                  11   “A defendant’s voluntary change in conduct, although perhaps accomplishing what the plaintiff

                                  12   sought to achieve by the lawsuit, lacks the necessary judicial imprimatur on the change.” Id.
Northern District of California
 United States District Court




                                  13          In Richard S. v. Dept. of Developmental Servs. of Ca., 317 F.3d 1080, (9th Cir. 2003), the

                                  14   Ninth Circuit was asked to determine whether Buckhannon precluded courts from granting

                                  15   prevailing party status and fees and costs to plaintiffs under the ADA (and 42 U.S.C. § 1988)

                                  16   when they reached a settlement agreement. Id. at 1086. The Ninth Circuit held that Buckhannon

                                  17   did not preclude granting prevailing party status to the plaintiffs because the parties had entered

                                  18   into a legally enforceable settlement agreement. Id. The Ninth Circuit recognized that “the

                                  19   dictum in Buckhannon suggests that a plaintiff ‘prevails’ only when he or she receives a favorable

                                  20   judgment on the merits or enters into a court-supervised consent decree,” but concluded that it was

                                  21   “not bound by that dictum,” particularly when it was inconsistent with Fischer. The Ninth Circuit

                                  22   also noted that the district court’s retention of jurisdiction over the attorney’s fee issue provided

                                  23   sufficient judicial oversight to justify an award of fees. Id. at 1087.

                                  24          In light of the Ninth Circuit’s decision in Richard, this court concludes that Buckhannon

                                  25   does not preclude this court from granting prevailing party status to Plaintiff. NJ Properties and

                                  26   Plaintiff entered into a legally enforceable settlement agreement and the court retained jurisdiction

                                  27
                                       Case No.: 5:16-cv-02893-EJD
                                  28   ORDER GRANTING IN PART PLAINTIFF’S MOTION FOR ATTORNEY’S FEES AND
                                       COSTS
                                                                          5
                                   1   of the attorney’s fee issue.

                                   2          Defendant relies on an Eighth Circuit decision that is inconsistent with Richard S. In

                                   3   Christina A. v. Bloomberg, 315 F.3d 990 (8th Cir. 2003), the Eighth Circuit construed

                                   4   Buckhannon as precluding a fee award on a class settlement agreement because there was no

                                   5   enforceable judgment on the merits or a consent decree. This court is bound by the Ninth

                                   6   Circuit’s decisions in Barrio and Richard S. In the Ninth Circuit, neither a judgment on the merits

                                   7   nor a court-supervised consent decree is required for prevailing party status. Id. (citing Barrios,

                                   8   277 F.3d at 1134 n.5). The settlement in this case bears the necessary judicial imprimatur because

                                   9   it is legally enforceable and the court retained jurisdiction of the attorney’s fee issue.

                                  10          Defendant also relies on Truesdell v. Philadelphia Hous. Auth., 290 F.3d 159 (3rd Cir.

                                  11   2002), in opposing the motion for fees. According to Defendant, the Truesdell court found that

                                  12   under Buckhannon, a stipulated settlement agreement that did not admit liability would not entitle
Northern District of California
 United States District Court




                                  13   to plaintiff to prevailing party fees. Defendant misreads Truesdell as Truesdell supports Plaintiff’s

                                  14   request for fees. In Truesdell, the Third Circuit held that plaintiff was the prevailing party and

                                  15   remanded the action with instructions to award fees. The Third Circuit reasoned that the stipulated

                                  16   settlement “did not bear the characteristics of a stipulated settlement” because it was memorialized

                                  17   in a court order that contained mandatory language and gave plaintiff the right to request judicial

                                  18   enforcement of the settlement. Id. at 165. The court accordingly concluded that the court order

                                  19   was a “proper vehicle” for rendering plaintiff the prevailing party. Id. Like the court order in

                                  20   Truesdell, the settlement in this case gives Plaintiff the right to seek judicial enforcement.

                                  21          B.    Calculating Reasonable Fees
                                  22          Having found that Plaintiff is the prevailing party, the court must next calculate the

                                  23   “lodestar figure” by taking the number of hours reasonably expended on the litigation and

                                  24   multiplying it by a reasonable hourly rate. Grove v. Wells Fargo Fin. Cal., Inc., 606 F.3d 577,

                                  25   582 (9th Cir. 2010)

                                  26               i.   Hourly Rates
                                  27
                                       Case No.: 5:16-cv-02893-EJD
                                  28   ORDER GRANTING IN PART PLAINTIFF’S MOTION FOR ATTORNEY’S FEES AND
                                       COSTS
                                                                          6
                                   1          Plaintiff bears the burden of producing satisfactory evidence “that the requested rates are in

                                   2   line with those prevailing in the community for similar services by lawyers of reasonably

                                   3   comparable skill, experience, and reputation.” Blum v. Stenson, 465 U.S. 886, 895, n.11 (1984).

                                   4   “Affidavits of the plaintiff[’s] attorney and other attorneys regarding prevailing fees in the

                                   5   community, and rate determinations in other cases, particularly those setting a rate for the

                                   6   plaintiff[’s] attorney, are satisfactory evidence of the prevailing market rate.” United Steelworkers

                                   7   of Am. v. Phelps Dodge Corp., 896 F.2d 403, 407 (9th Cir. 1990) Courts also may rely on

                                   8   decisions by other courts awarding similar rates for work in the same geographical area by

                                   9   attorneys with comparable levels of experience. Rodriguez v. Barrita, Inc., 53 F. Supp. 3d 1268,

                                  10   1277-78 (N.D. Cal. 2014) (citing Nadarajah v. Holder, 569 F.3d 906, 917 (9th Cir. 2009)). As a

                                  11   general rule, the forum district represents the relevant legal community. See Gates v. Deukmejian,

                                  12   987 F.2d 1392, 1405 (9th Cir. 1992).
Northern District of California
 United States District Court




                                  13          Plaintiff requests a rate of $750 for attorney Thomas E. Frankovich (“Frankovich”), who

                                  14   has over forty years of experience, including twenty-five years in disability access litigation.

                                  15   Decl. of Frankovich In Support of Plaintiff’s Motion for Attorney Fees, Costs, and Litigation

                                  16   Expenses (“Decl. of Frankovich”) ¶¶ 11, 57, 59, 66 (Dkt. No. 125). Plaintiff requests a rate of

                                  17   $350 for attorney Amanda Lockhart (“Lockhart”), who has approximately five years of experience

                                  18   in disability access litigation. Decl. of Frankovich ¶¶ 31-33.

                                  19          Plaintiff’s requested hourly rates are supported by the declarations of ADA practitioners in

                                  20   the San Francisco Bay Area. See e.g. Decl. of Jason G. Gong ¶ 12; Decl. of Timothy S. Thimesch

                                  21   ¶ 8; Decl. of Michael Welch ¶ 7. There is also judicial precedent in the Northern District of

                                  22   California for the requested rates. See e.g. Martin v. Diva Hosp. Grp. Inc., No. 16-4103 EDL,

                                  23   2018 WL 6710705, at *2 (N.D. Cal. Dec. 7, 2018) (approving request for rates of $700 and $795);

                                  24   Nat’l Fed’n of the Blind v. Target Corp., No. 06-1802 MHP, 2009 WL 2390261 (N.D. Cal. Aug.

                                  25   3, 2009) (approving request for rates of $700 and $625). Nevertheless, the higher of the two

                                  26   requested rates, $750/hour, is the exception, not the norm, among ADA litigators in this district.

                                  27
                                       Case No.: 5:16-cv-02893-EJD
                                  28   ORDER GRANTING IN PART PLAINTIFF’S MOTION FOR ATTORNEY’S FEES AND
                                       COSTS
                                                                          7
                                   1   See, e.g., Rodgers v. Claim Jumper Rest., LLC, No. 13-5496 YGR, 2015 WL 1886708, at *4 (N.D.

                                   2   Cal. Apr. 24, 2015) (hourly rate of $525/hour reasonable for attorney with 20 years of experience,

                                   3   eight of which almost entirely devoted to ADA claims); Fortson v. Marriott Int’l, Inc., No. 11-

                                   4   01454 LB, 2013 WL 1832411, at *5 (N.D. Cal. May 1, 2013) (hourly rates of $450 reasonable for

                                   5   two attorneys with 12 and 14 years of experience); Armstrong v. Brown, 805 F. Supp. 2d 918,

                                   6   920-22 (N.D. Cal. 2011) (hourly rates of $490-$560 reasonable for attorneys with 14 years of

                                   7   experience or less); Rodriguez v. Barrita, 53 F. Supp. 3d 1268, 1279 (N.D. Cal. 2014) (hourly rate

                                   8   of $450 reasonable for attorney with 13 years of experience); Californians for Disability Rights v.

                                   9   Cal. Dep’t of Transp., No. 06-05125 SBA MEJ, 2010 WL 8746910, at *3 (N.D. Cal. Dec. 13,

                                  10   2010) (hourly rates of $570 and $650 reasonable for attorneys with 10 to 18 years of

                                  11   experience). The court recognizes that Frankovich’s experience and expertise in ADA access

                                  12   litigation is significant. Frankovich is a litigator, author, lecturer, and legal commentator. The
Northern District of California
 United States District Court




                                  13   market rate for legal services, however, does not necessarily rise in direct relation to an attorney’s

                                  14   skill and experience. Nevertheless, the court recognizes that the market rates for legal services in

                                  15   general have increased in the past several years according to the Laffey Matrix. Decl. of

                                  16   Frankovich Ex. O. In 2017, Frankovich was awarded fees at the rate of $500 in this district. See

                                  17   Chapman v. Schellville Grill, No. 16-7324 at Dkt. No. 21; Chapman v. Stardust Motel, LLC dba

                                  18   Econo Lodge, No. 16-2942 NC at Dkt. No. 32. To account for inflation, the court finds that a

                                  19   reasonable rate for Frankovich in this case, which was initiated in 2016, is $600.

                                  20              ii.    Reasonable Hours
                                  21           Defendants have the burden to rebut the fee request and to demonstrate any substantial

                                  22   indication that the hours billed were “excessive, redundant, or otherwise unnecessary

                                  23   ...” Blackwell v. Foley, No. 08-1971 MHP, 724 F. Supp. 2d 1068, 1079 (N.D. Cal. July 15, 2010)

                                  24   (citing Hensley, 461 U.S. at 434). Here, Defendant contends that Plaintiff’s fee request is

                                  25   unreasonably high, but does not raise a challenge to any specific entry. Based upon the court’s

                                  26   independent review of Plaintiff’s records, the court finds that Plaintiff is not entitled to all of the

                                  27
                                       Case No.: 5:16-cv-02893-EJD
                                  28   ORDER GRANTING IN PART PLAINTIFF’S MOTION FOR ATTORNEY’S FEES AND
                                       COSTS
                                                                          8
                                   1   hours claimed.

                                   2                    a. Settlement with Mundos Defendants
                                   3          Prior to settling with NJ Properties and the Panchals, Plaintiff settled with co-defendants

                                   4   Eli and Fernando Mundo, individually and doing business as Mundos Cafe (“Mundos”) for

                                   5   $15,000 based on damages sought by Plaintiff, litigation costs and expenses incurred in the case,

                                   6   and attorney’s fees attributable to the Mundos. Decl. of Frankovich ¶ 11 (Dkt. No. 77-1).

                                   7   Defendant contends that this settlement must be taken into account so that Plaintiff does not

                                   8   receive a double recovery of fees and costs.

                                   9          In Plaintiff’s Motion For Good Faith Settlement Determination, Plaintiff represented that

                                  10   the Mundos’ total potential liability was $19,745. Decl. of Frankovich Ex. A In Support of

                                  11   Motion For Good Faith Settlement Determination (Dkt. No. 77-4). This figure included $11,645

                                  12   in attorney’s fees. Id. It is reasonable to assume therefore, that the $15,000 settlement included a
Northern District of California
 United States District Court




                                  13   compromise of the $11,645 in fees.

                                  14          Plaintiff’s present motion for fees includes hours for which Plaintiff already sought and

                                  15   received compensation through the Mundos settlement. See Decl. of Frankovich Ex. A In

                                  16   Support of Motion For Good Faith Settlement Determination (Dkt. No. 77-4) and Decl. of

                                  17   Frankovich Ex. D (Dkt. No. 129). Plaintiff is not entitled to a double recovery of fees. See e.g.

                                  18   Bravo v. City of Santa Maria, 810 F.3d 659, 668 (9th Cir. 2016) (holding that settling plaintiff was

                                  19   not entitled to double recovery of costs); see also Corder v. Brown, 25 F.3d 833, 839 (9th Cir.

                                  20   1994) (holding that district court abused its discretion in awarding plaintiffs full attorney’s fees

                                  21   without offsetting the award by the amount paid by settling defendants). Therefore, the court will

                                  22   deduct all of the hours associated with the $11,645 in fees that were the subject of the Motion For

                                  23   Good Faith Settlement Determination.

                                  24                    b. Hours Spent on Jury Instructions
                                  25          According to Plaintiff’s records, counsel spent 58 hours drafting jury instruction.

                                  26   Plaintiff’s proposed jury instructions consisted substantially of Ninth Circuit Model Jury

                                  27
                                       Case No.: 5:16-cv-02893-EJD
                                  28   ORDER GRANTING IN PART PLAINTIFF’S MOTION FOR ATTORNEY’S FEES AND
                                       COSTS
                                                                          9
                                   1   Instructions and California Civil Jury Instructions. See Dkt. No. 101. Other proposed jury

                                   2   instructions were based upon readily accessible and reliable sources such as the United States

                                   3   Code, the ADA Standards, the Code of Federal Regulation, the ADA Standards and the California

                                   4   Civil Code. See Dkt. Nos. 102, 104. The case did not require drafting original jury instructions.

                                   5   Therefore, the requested 58 hours for drafting jury instructions is unreasonable. The court will

                                   6   reduce the hours spent on drafting jury instructions by fifty percent.

                                   7                      c. Hours for Attorney’s Fees Motion
                                   8          According to Plaintiff’s records, counsel spent 62.7 hours on Plaintiff’s motion for fees

                                   9   and costs. “Fees associated with the pursuit of a plaintiff's fees motion are recoverable.” Dytch v.

                                  10   Maxaco, LLC, No. 17-438 SI, 2019 WL 1934879, at *4 (N.D. Cal. May 1, 2019) (citing McGrath

                                  11   v. Cty. of Nev., 67 F.3d 248, 253 (9th Cir. 1995). The court finds the requested hours are

                                  12   excessive. Plaintiff’s motion is thoroughly briefed and supported by detailed declarations, which
Northern District of California
 United States District Court




                                  13   benefits the court. The case, however, was relatively short and uncomplicated, and the motion

                                  14   should likewise have been short and uncomplicated. “[S]imply because Plaintiff took it upon

                                  15   himself to purchase a BMW does not mean that Defendants must pay for it; the law only

                                  16   contemplates a Ford. Trujillo v. Orozco, No. 17-566 EJD, 2018 WL 1142311, at *7 (N.D. Cal.

                                  17   March 2, 2018). Moreover, some of the material submitted with the instant motion was already

                                  18   prepared and assembled for the earlier Motion For Good Faith Settlement Determination.

                                  19   Accordingly, the court will reduce the hours expended for the attorney’s fee motion by sixty

                                  20   percent.

                                  21               iii.   Summary
                                  22          In sum, the court finds that Plaintiff is entitled to reasonable fees calculated as follows:

                                  23
                                                                                           Frankovich       Lockhart
                                  24    Fees Sought                                        $98,700.00     $15,190.00
                                  25    Deductions for Mundos Settlement                   -$5,675.00     -$5,970.00
                                  26    Subtotal                                              $93,025           $9,220
                                  27
                                       Case No.: 5:16-cv-02893-EJD
                                  28   ORDER GRANTING IN PART PLAINTIFF’S MOTION FOR ATTORNEY’S FEES AND
                                       COSTS
                                                                          10
                                   1    Reduction for hourly rate of $600, not $750            -$19,740               0
                                        Reduction for Jury Instructions
                                   2                                                           -$17,400               0
                                        (29 hours)
                                        Reduction for Fee Application
                                   3                                                           -$22,560               0
                                        (37.6 hours)
                                   4    Totals                                                  $33,325         $9,220

                                   5   Further adjustments based on the Kerr factors are not warranted.

                                   6            C.    Litigation Expenses

                                   7             Plaintiff incurred $3,435.92 in litigation expenses, which included the cost of an expert,

                                   8   photocopying, scanning and outside copying, a one-night hotel stay, and mileage. The Mundos

                                   9   settlement resolved any right Plaintiff had to seek reimbursement for half the cost of the expert,

                                  10   $1,387.50. Decl. of Frankovich ¶35 (Dkt. No. 77-1). This amount must be deducted from the

                                  11   total litigation expenses to prevent a windfall. Plaintiff is awarded $2,048.42 in litigation

                                  12   expenses.
Northern District of California
 United States District Court




                                  13            D.    Litigation Costs

                                  14              Plaintiff incurred $619.50 in filing fee and service costs. The Mundos settlement

                                  15   resolved any right Plaintiff had to seek reimbursement for half of the filing fee ($200). This

                                  16   amount must be deducted from the total litigation costs. Plaintiff is awarded $419.50 in litigation

                                  17   costs.

                                  18       IV.       CONCLUSION

                                  19             Plaintiff’s motion for fees and costs is GRANTED in part and DENIED in part. Plaintiff is

                                  20   awarded $42,545 in reasonable attorney’s fees, $2,048.42 for litigation expenses, and $419.50 for

                                  21   litigation costs. Pursuant to the settlement, Plaintiff shall file a dismissal forthwith.

                                  22             IT IS SO ORDERED.

                                  23   Dated: August 7, 2019

                                  24                                                      ______________________________________
                                                                                          EDWARD J. DAVILA
                                  25                                                      United States District Judge
                                  26
                                  27
                                       Case No.: 5:16-cv-02893-EJD
                                  28   ORDER GRANTING IN PART PLAINTIFF’S MOTION FOR ATTORNEY’S FEES AND
                                       COSTS
                                                                          11
